DETAILED ACTION
Claims 1-14 and 16-24 are pending examination in this Office action.
Claims 1, 11 and 24 are independent.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is non-final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-12, 14 and 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The rejection of claims 1, 2, 4-12, 14 and 16-24 as stated in the previous Office action are hereby incorporated by reference.
Independent claims 1, 11 and 24 recite receiving signaling containing information about real time pump operating parameters related to a multiplicity of pumps that form part of a pumping system in a plant or facility, and a user input for graphically and numerically displaying for a selected pump of the multiplicity of pumps three operating curves, including pump, system and control operating curves, and corresponding control values related to the real time pump operating parameters on  the control monitor to allow a plant or facility operator to view in the plant or facility at a given centralized location and determine corresponding signaling containing information to display on the control monitor the pump, system and control operating curves and the corresponding control values related to the real time pump operating parameters for the selected pump multiplicity of pumps, based upon the received signaling.  Under its broadest reasonable interpretation, the steps of receiving signaling related to the pumps, user input for displaying pump curves and determining signals to display may all be performed mentally or by a human with the aid of pen and paper.  Consequently, the claims fall under the Mental Processes grouping of abstract ideas.
Independent claims 1, 11 and 24 lack additional elements that integrate the abstract idea into a practical application.
Specifically, the claims further includes a controller having a control monitor and signal processor or processing module and further note that the received data is related to a multiplicity of pumps that form part of a pumping system in a plant or facility. The controller and signal processor/processing module is recited at a high-level of generality (i.e., as a generic processor and controller performing a generic computer function of receiving and analyzing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
The claims further recite a pumping system having a multiplicity of pumps and forming part of a plant or facility.  However, the recitation of the controller being used in a pumping system having a multiplicity of pumps and forming part of a plant or facility merely restricts the field of use of the invention and is not sufficient to integrate the abstract idea into a practical application (See MPEP 2106.05(h)).  The restriction of the invention to pump systems in a plant or facility merely generally links the use of a judicial except to a particular technological environment or field of use (See MPEP 2106.05(h)). 
Claims 1, 11 and 24 further require the controller configured to receive the corresponding signaling, and display (or display via a control monitor) the pump, system and control operating curves and the corresponding control values related to the real time pump operating parameters for the selected pump of the multiplicity of pumps, based upon the corresponding signaling received.  These additional elements merely describe a controller at a high-level of generality (being able to receive signaling and display the pump, system and control operating curves), and amount to no more than mere instructions to apply the exception using a generic computer component (controller and display).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a controller and signal processor/processing module to receive and analyze data related to pumps in a facility and a controller to receive signaling and display the pump, operating and system curves, amounts to no more than mere instructions to apply the excepting using generic computer components. Mere instructions to apply an exception using a generic computer component does not amount to significantly more than the abstract idea (See MPEP 2106.05(f)). Similarly, the restriction of the invention to pump systems in a plant or facility merely generally links the use of a judicial except to a particular technological environment or field of use does not amount to significantly more than the abstract idea (See MPEP 2106.05(h)). Consequently, independent claims 1, 11 and 24 are not patent eligible.
Dependent claims 2 and 12 further disclose the steps for receiving pump data and determining corresponding signaling. These elements are part of the abstract idea for the same reasons as disclosed in the discussion of the independent claims above.
Dependent claims 4 and 14 further disclose using a display to display the corresponding control values and real time pump operating parameters. Merely displaying data does not integrate the abstract idea into a practical application nor does it amount to significantly more because it merely provides for applying the judicial exception using a generic computer component (display). Consequently, the claims are not patent eligible.
Claim 5 does not impose any additional limitations on claim 1 and therefore does not include any additional elements that may be seen to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claim 6 further recites that the apparatus includes a plurality of pumps. The pumps are merely used to provide data from which pump, system and control operating curves can be determined. Consequently, the additional elements do nothing more than generally link the abstract concept to a field of use and are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.
Dependent claim 7 further teaches that the signaling contains information about pump characteristics data selected from a pump database together with run time operation variables. However, the further description of the signaling data is part of the abstract idea itself as described in the rejection of the independent claims above. The claim includes no additional elements that are sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claims 8 and 16-18 further recite that the apparatus includes energy saving control and sensorless converter modules that provide pump characteristics data. The inclusion of the converter modules are merely generic computer components that are used to apply the judicial exception are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claim 9 further recites the apparatus comprising a smart phone or table that includes the signal processor/processing module. The smart phone or table is merely a generic computer component that is used to apply the judicial exception are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claim 10 recites the pump, system and control operating curves are charted with an end of curve, instant flow rate, pressure, RPMs, Watts and PSI. However, merely defining the data that is included in the curves is part of the abstract idea itself as described in the rejection of the independent claims above. The claim includes no additional elements that are sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claims 20 and 21 recite the apparatus comprises an energy saving control module to receive adaptive system and flow signaling. The use of the energy saving control Dependent claim 7 further teaches that the signaling contains information about pump characteristics data selected from a pump database together with run time operation variables. However, the further description of the signaling data is part of the abstract idea itself as described in the rejection of the independent claims above. The claim includes no additional elements that are sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claims 8 and 16-18 further recite that the apparatus includes energy saving control and sensorless converter modules that provide pump characteristics data. The inclusion of the converter modules are merely generic computer components that are used to apply the judicial exception are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claim 9 further recites the apparatus comprising a smart phone or table that includes the signal processor/processing module. The smart phone or table is merely a generic computer component that is used to apply the judicial exception are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claim 10 recites the pump, system and control operating curves are charted with an end of curve, instant flow rate, pressure, RPMs, Watts and PSI. However, merely defining the data that is included in the curves is part of the abstract idea itself as described in the rejection of the independent claims above. The claim includes no additional elements that are sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claims 20 and 21 recite the apparatus comprises an energy saving control module to receive adaptive system and flow signaling. The use of the energy saving control module is merely a generic computer component used to implement the abstract idea. Consequently, the additional element is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Dependent claims 19 and 22 recites the signal processor or processing module contains information to control the selected pump based on the signaling received. Merely recited the data (control data) contained by the processor is merely a generic computer component used to implement the abstract idea. Consequently, the additional element is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. The Examiner further notes that claims 19 and 22 is distinguishable from claims 3 and 13 because claims 3 and 13 recite actually controlling a selected pump using determined signaling and claim 22 merely recites the processing module provides information to a pump which could be used to control the selected pump.
Claim 23 further teaches receiving a user input and using a signal processor to provide control signaling that contains information to control he selected pump. Merely recited the data (control data) contained by the processor is merely a generic computer component used to implement the abstract idea. Consequently, the additional element is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. The Examiner further notes that claim 23 is distinguishable from claims 3 and 13 because claims 3 and 13 recite actually controlling a selected pump using determined signaling and claim 23 merely recites the processing module provides information to a pump which could be used to control the selected pump.
Examiner specifically notes that claims 3 and 13 are patent eligible because they include additional elements that amount to significantly more than the abstract idea.
Claims 3 and 13 further disclose actually controlling the selected pump using the further corresponding signaling. The actual control of the pump using the determined signaling is not capable of being performed mentally and presents a meaningful limitation beyond the abstract idea that amounts to significantly more than the abstract idea. Consequently, the claim is eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sustaeta, et al. (US Patent Publication 2009/0204237 A1) in view of Devine, et al. (US Patent Publication 2013/0204546 A1) and further in view of Cheng, et al. (US Patent Publication 2012/0173027 A1).1
The teachings of Sustaeta, Devine and Cheng from the previous Office actions are hereby incorporated by reference to the extent applicable to the amended claims.  
Claim 1 has been amended such that the controller is included in “a pumping system having a multiplicity of pumps and forming part of a plant or facility”.  Regarding the newly added limitations Sustaeta teaches the controller may be included in a pumping system having a multiplicity of pumps and forming part of a plant or facility [0191-0194, Fig 17-18; plant facility includes multiple pumps and the associated controller(s)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Cheng with Sustaeta and Devine.
Sustaeta teaches a system for monitoring and controlling pumps in a facility through a central controller. Devine teaches a system for measuring real time efficiency/performance of pumps in a plant and specifically teaches receiving input signals from sensors and calculating efficiency or performance parameters. Devine further teaches displaying to efficiency and performance of the pumps (including an operating curve) so that the user can visually see the performance of the pumps and make decisions regarding controlling the pumps. Sustaeta in view of Devine teach systems for monitoring and controlling pumps in a facility through a central controller. Cheng teaches another system for making control decisions for one pump or a plurality of pumps and specifically teaches displaying a pump curve, system curve and operating control curve to inform users how to control the pump(s).
One of ordinary skill in the art would have motivation to use the displayed information described in Cheng to allow for better control over a selected pump in the plurality of pumps by allowing the user to visually see pump, system and control operating curves [Cheng Fig 3A 0023] and create more appropriate control signals to remotely control the pump as disclosed in Sustaeta and Devine [Sustaeta, 0095, Fig 17] [Devine Fig 2].
Claim 11 has been amended to include a method for controlling  a pumping system having a multiplicity of pumps and forming part of a plant or facility comprising the steps which were previously examined in the previous Office action.
Regarding the newly added limitations Sustaeta further teaches a method for controlling  a pumping system having a multiplicity of pumps and forming part of a plant or facility [0191-0194, Fig 17-18; plant facility includes multiple pumps and the associated controller(s)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Cheng with Sustaeta and Devine for the same reasons as disclosed above.
Claim 24 has been amended such that the claim is now directed to “a pumping system having a multiplicity of pumps and forming part of a plant or facility”.
Regarding the newly added limitations Sustaeta teaches the controller may be included in a pumping system having a multiplicity of pumps and forming part of a plant or facility [0191-0194, Fig 17-18; plant facility includes multiple pumps and the associated controller(s)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Cheng with Sustaeta and Devine for the same reasons as disclosed above.
Dependent claims 2-7, 10, and 12-14 are rejected for the same reasons as disclosed in the previous Office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Cheng with Sustaeta and Devine for the same reasons as disclosed above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sustaeta, et al. (US Patent Publication 2009/0204237 A1) in view of Devine, et al. (US Patent Publication 2013/0204546 A1) and further in view of Cheng, et al. (US Patent Publication 2012/0173027 A1) and further in view of Stiles, Jr., et al. (US Patent Publication 2010/0254825 A1)2.
The rejection of claim 8 as being obvious in view of the teachings of Sustaeta, Devine, Cheng and Stiles, Jr. are rejected for the same reasons as disclosed in the previous Office action.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sustaeta, et al. (US Patent Publication 2009/0204237 A1) in view of Devine, et al. (US Patent Publication 2013/0204546 A1) and further in view of Cheng, et al. (US Patent Publication 2012/0173027 A1) and further in view of Asmus (US Patent Publication 2015/0192317 A1).3
The rejection of claim 9 as being obvious in view of the teachings of Sustaeta, Devine, Cheng and Asmus are rejected for the same reasons as disclosed in the previous Office action.


Claims 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sustaeta, et al. (US Patent Publication 2009/0204237 A1) in view of Devine, et al. (US Patent Publication 2013/0204546 A1) and further in view of Cheng, et al. (US Patent Publication 2012/0173027 A1) and further in view of Cheng, et al. (US Patent Publication 2015/032271 A1, hereinafter Cheng II).4
The rejection of claims 16-23 as being obvious in view of the teachings of Sustaeta, Devine, Cheng and Cheng II are rejected for the same reasons as disclosed in the previous Office action.

Response to Arguments
Applicant's arguments filed 26 August 2021  have been fully considered but they are not persuasive. 
Applicant traversed rejections made under 35 U.S.C. 101 and 35 U.S.C. 103.
Regarding 35 U.S.C. §101, Applicant argues:
I.	The claims do not recite an abstract idea because claims 1, 11 and 24 have been amended to recite a pumping system having a multiplicity of pumps and forming part of a plant or facility.
II.	The claims are eligible because one standing in a plant may not be able to gather and process the data as claimed.
III.  The independent claims are not directed to an abstract idea because the claims can be distinguished from In Re Alice.

Regarding argument I, Applicant points to the inclusion of a pumping system having a multiplicity of pumps and forming part of a plant or facility in the independent claims.  The pumping system having a multiplicity of pumps and forming part of a plant or facility is not itself part of an abstract concept.  Rather, the newly added limitation is an additional limitation that must be examined to determine whether the additional limitation is sufficient to integrate the abstract idea into a practical application and/or amount to significantly more than the abstract idea itself.  
In this case, the additional concept requires that the identified abstract idea (the mental process identified in the rejection as including the steps of receiving signaling related to the pumps, user input for displaying pump curves and determining signals to display) be practiced in a specific environment (i.e., a pumping system that includes a multiplicity of pumps and forms part of a plant or other facility).  Merely restricting the field of use of the invention and is not sufficient to integrate the abstract idea into a practical application (See MPEP 2106.05(h)).  The restriction of the invention to pump systems in a plant or facility merely generally links the use of a judicial except to a particular technological environment or field of use, but does not integrate the abstract idea into a practical application (See MPEP 2106.05(h)).  Similarly, because the restriction of the invention to a pumping system including a multiplicity of pumps that forms part of a plant or facility is merely a restriction of the invention to a specific field rather than an additional limitation that amounts to significantly more than the abstract idea itself (MPEP 2106.05(h)).
Regarding argument II, Applicant argues the claim requires more than can be achieved with a mental process because one standing in a plant may not be able to gather and process data as required by the claim.  However, as is demonstrated in the current rejection, the abstract idea as set forth by the Examiner includes the mental process identified in the rejection as including the steps of receiving signaling related to the pumps, user input for displaying pump curves and determining signals to display.  In other words, the mental process includes receiving data and making a determination based on the received data.  Examiner notes that gathering/collecting data itself is not a mental process.  
First, Examiner notes that the claim recites “receiving” data rather than “gathering” data.  While a human may not explicitly be able to gather data, a human may clearly receive data.  Furthermore, the steps related to processing data may not be performed mentally by a human.  However, the steps of processing data in the claims are additional elements that do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself.  The steps of processing data in the claims are recited at a high level of generality and make use of generic computer components to perform the data processing (i.e., as a generic processor and controller performing a generic computer function of receiving and analyzing data).  The data processing steps including the claims are recited at a high level of generality and make use of generic computer components  such that it amounts no more than mere instructions to apply the exception using a generic computer component [MPEP 2106.05(b) and (f)].
Regarding argument III, Applicant next argues that the independent claims are eligible because the patent laws and Supreme Court case law was clear that a pumping system having a controller that performed any such signal processing transformation and displayed the transformed signaling was statutory subject matter and that In Re Alice Corp. has not changed the law in this regard.  The Examiner is not persuaded.  
Specifically, Examiner notes that the claims are not ineligible because they include a pumping system having a controller that performed signal processing transformation and displays the transformed signaling.  Rather, the claim is directed to an abstract idea (the mental concept of receiving data and reaching a determination based on the data).  The fact that the claims include a pumping system having a controller that performed signal processing transformation and displays the transformed signaling are merely additional elements that are examined to determine whether they are sufficient to integrate the abstract concept into a practical application or else may be sufficient to amount to significantly more than the abstract idea itself.  The Examiner further notes that the claim is not directed to any specific details of a pumping system.  Rather, the pumping system is included to demonstrate the field of use that the abstract concept is practiced in.
Consequently, the claims rejected under 35 U.S.C. 101 are not patent eligible.


Regarding 35 U.S.C. §103, Applicant argues the cited references do not teach a controller that responds to any user input and graphically and numerically displays for a selected pump of a multiplicity of pumps, three operating curves, including pump, system and control operating curves, and corresponding control values related to real time pump operating parameters on a control monitor.
The Examiner respectfully disagrees.  
Sustaeta teaches a controller that responds to user input and graphically and numerically displays for a selected pump of a multiplicity of pumps operating curves (graphing data from the selected pump) and corresponding control values related to real-time pump operating parameters on a control monitor [0198] [0194; the host computer may comprise an optimization component to determined desired operation points for one or more of the sub-system in the process according to one or more performance characteristics associated with the process which may be communication to various controllers] [0234; visualization component further allows production facility engineers or production facility managers the ability, through user adaptable dynamic real-time visualizations to predictively identify and/or isolate and resolve problem areas before these problem areas manifest themselves in an actual production run ... real-time control data can be utilized to automatically populate a predictive information model].
Effectively, Sustaeta teaches a remote system for selecting and controlling individual pumps from a plurality of pumps and including a user interface to allow a user to receive feedback concerning one or more pumps and to input control information [0024; the system comprises a user interface for obtaining from a user, the setpoint, allowable operating range, component performance information, and/or performance characteristic] [0178] [0195, 0200, 0233]. 
The Examiner agrees that neither Sustaeta nor Devine explicitly teach that the graph from which the user can visualize and control a selected pump of the plurality of pumps. Cheng is introduced to teach that the data from which a user receives information and inputs control data includes a pump curve, system curve and control curve [Fig 3a; pump curve, system curve, control curve] [0023].   Cheng further teaches responding to input signals [0024; the pump modules receive signals including control signals] and graphically and numerically displays for a selected pump of a multiplicity of pumps, three operating curves, including pump, system and control operating curves, and corresponding control values related to real time pump operating parameters on a control monitor [0023] [Fig 3a; pump curve system curve, new control curve (control operating curve)] [0036; constant set point control curve used to derive the adaptive control curve].
It would be obvious to modify the systems of Sustaeta and Devine, which teach remotely controlling pumps after having received numerical or graphical data from the pump, with the teachings of Cheng which teach controlling a pump of a plurality of pumps using pump, system and control operating curves [Cheng Fig 3A 0023]. One of ordinary skill in the art would have motivation to combine the teachings of Cheng with Sustaeta and Devine to better control the pump based on the pump, system and control curves [Fig 3a, 0023].
Consequently, the rejection is maintained.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            	29 September 2021




    
        
            
    

    
        1 Sustaeta, Devine and Cheng were cited as prior art references in the previous Office action.
        2 Stiles, Jr. Sustaeta, Devine and Cheng were cited as prior art references in the previous Office action.
        3 Asmus, Sustaeta, Devine and Cheng were cited as prior art references in the previous Office action.
        4 Sustaeta, Devine, Cheng and Cheng II were cited as prior art references in the previous Office action.